Citation Nr: 0012924	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for eye disability. 

2.  Entitlement to service connection for lung disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel





INTRODUCTION

The veteran served on active duty from January 1941 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1961 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously remanded by the 
Board in December 1996 for further development.  The case has 
since been transferred to the jurisdiction of the RO in 
Phoenix, Arizona.  The development ordered by the Board has 
been completed and the case is now ready for appellate 
review.

The RO denied service connection for, among other things, 
atelectasis of the left lower lobe and an eye condition in a 
November 1961 rating decision.  In an April 1993 decision, 
the Board determined that the veteran did not receive 
adequate notice regarding the November 1961 denial and that, 
as a result, his June 1991 correspondence constituted a 
timely notice of disagreement with respect to the denial of 
service connection for lung and eye disability in the 
November 1961 rating decision.  Accordingly, this appeal 
derives from the veteran's original claim for service 
connection for atelectasis of the left lobe and eye 
disability filed in April 1961, the month of his retirement 
from service.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for eye 
disability is not plausible. 

2.  The claim for entitlement to service connection for lung 
disability is not plausible.




CONCLUSIONS OF LAW

1.  The claim for service connection for eye disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for lung disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his eyes were injured in a booby 
trap explosion during military training, and therefore 
service connection for eye disability is warranted.  The 
veteran also contends that he experienced bronchitis while in 
service, and as a result service connection for respiratory 
disability is in order.

Before evaluating the merits of the veteran's claims for 
service connection, the initial question to be answered is 
whether the veteran has presented sufficient evidence to form 
well-grounded claims.  In order to be well grounded, the 
claims must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).  A claim for service connection for a chronic disease 
also may be well grounded if the condition is observed during 
service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Factual Background

Review of the record reveals that at the time of his 
enlistment in the National Guard in October 1939, a service 
examiner noted that the veteran had refractive error of the 
eyes; right eye visual acuity was 20/20 and left eye visual 
acuity was 20/30.  The veteran's lungs were found to be 
normal.  After commencing active duty, the veteran was 
treated for pharyngitis and bronchitis in June 1941.  The 
veteran was hospitalized for over one week and released in 
good condition.  He was hospitalized again in November 1941 
for acute mild nasopharyngitis.  He was discharged with no 
complaints after a week-long hospital stay.  He was 
hospitalized again for nasopharyngitis in December 1943 for 
approximately one week.  X-rays of the lungs taken during the 
hospitalization were negative.  At the time of hospital 
discharge, the veteran was deemed cured.  The veteran 
underwent a reenlistment examination in August 1949.  That 
examination revealed strand-like markings of the right lower 
lung field.  In August 1952, the veteran was injured when a 
practice booby trap exploded in his face.  Bilateral corneal 
abrasions were noted in a clinical record.  August 1952 x-
rays of the lungs were normal as were x-rays conducted in 
November 1954.  In an August 1955 report from a service 
medical examination, a service physician noted that the 
veteran possessed 20/20 vision in both eyes.  In November 
1957 the veteran was admitted for chronic bronchitis.  He was 
hospitalized from November 8th to the 13th.  The veteran was 
released from the hospital feeling well and with no cough or 
phlegm production.  A January 1961 chest x-ray performed 
during the course of treatment for a gastrointestinal 
disability was negative.  The veteran's retirement 
examination executed in February 1961 showed 20/20 vision for 
both eyes and there was no mention of respiratory disability.

The veteran was first examined by VA in September 1961.  The 
VA examiner noted the veteran's history of eye injury due to 
the booby trap explosion.  Eye examination, however, was 
negative for current pathology; the veteran exhibited 20/20 
vision in both eyes.  On respiratory examination, the veteran 
had clear lungs with no cough or dyspnea.  Chest x-rays were 
negative.  

In response to the December 1996 Board remand, the RO 
obtained treatment records from the VA Medical Centers in 
Phoenix, Arizona, and Allen Park, Michigan covering the years 
1984 to 1998.  Those records include a March 1988 x-ray 
report showing that the veteran's lungs were clear.  The 
records also show treatment for diabetic retinopathy.  
Treatment included surgery on the right eye for proliferative 
diabetic retinopathy in October 1996 and again in January 
1997.  The records do not show treatment for respiratory 
disability or eye disability not related to diabetes.

In accord with the Board's December 1996 remand, the veteran 
underwent VA examination for respiratory diseases in July 
1998.  In the report from the examination, the VA examiner 
reviewed the veteran's service and post-service medical 
histories.  During the examination, the veteran denied any 
pulmonary symptoms and reported that he was taking no 
pulmonary medications.  Pulmonary examination, including 
spirometry, was normal.  

Review of the report from a July 1998 VA eye examination 
shows that the veteran had impaired vision best corrected to 
20/30 in the right eye and 20/40 in the left eye.  External, 
motility, and slit lamp examinations were all normal.  The 
examiner's clinical impression was diabetic retinopathy.  

The veteran was again examined by VA for eye disability in 
October 1998.  On that occasion, the examiner found that the 
veteran's uncorrected vision was 20/60 and 20/50.  External, 
motility, and slit lamp examinations were all normal.  
Ophthalmologic examination showed bilateral diabetic 
retinopathy with laser scars present, bilaterally.  

Again, the veteran was examined for eye disability by VA in 
March 1999.  The veteran's claims file was reviewed by the 
examiner.  It was noted that the veteran's corrected vision 
was 20/50- on the right and 20/40- on the left.  External and 
motility examinations were negative.  Slit lamp examination 
showed nuclear sclerosis cataracts, bilaterally.  
Ophthalmoscopic examination showed bilateral diabetic 
retinopathy with laser scars.  The examiner diagnosed early 
bilateral cataracts and diabetic retinopathy.  

The veteran was most recently examined by VA for eye 
disability in September 1999.  Review of the report from that 
examination shows that the veteran had uncorrected vision of 
20/60 in both eyes.  External, motility, and slit lamp 
examinations were all normal.  Ophthalmoscopic examination 
showed diabetic retinopathy and laser scars which the 
examiner designated as his clinical impression.  In his 
addendum, the examiner opined that the veteran's history of 
corneal abrasions had no bearing on his diabetic neuropathy 
condition.  The examiner went on to state that there was no 
direct or indirect causal relationship between the corneal 
abrasions and diabetic retinopathy.

Analysis 

I.  Eye disability 

After a thorough review of the evidence, the Board is of the 
opinion that the appellant has failed to submit a well-
grounded claim for service connection for eye disability.  
Although the veteran incurred corneal abrasions in service, 
there is no competent medical evidence of record showing that 
such corneal abrasions correspond to current visual 
impairment.  

As mentioned above, refractive error was noted in a National 
Guard examination predating the veteran's enlistment.  
However, no refractive error was found during the veteran's 
active duty service.  Further, congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, myopia, non-
acquired astigmatism (astigmatism not attributable to an eye 
disease, injury, or disorder), or other refractive error of 
the eye are not diseases or injury within the meaning of 
applicable laws governing the award of compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (1999); (Department of Veterans 
Affairs Adjudication Procedure Manual (M21-1), Part VI, para. 
11.07, Change 52 (August 26, 1996).  Hence, any refractive 
error noted in service is not considered a disease or injury 
for which service connection can be granted.  See Sabonis v. 
Brown, 6  Vet.App. 426, 430 (1994).  Moreover, there is no 
showing that current visual impairment is attributable to any 
cause other than diabetic retinopathy and scars from lasers 
used to treat the retinopathy.

Further, given that the service medical records showed normal 
visual acuity after service entrance, a showing has not been 
made of aggravation refractive error.  In order for a claim 
for service connection based on aggravation to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of aggravation of 
a disease or injury in service; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Maxson v. West, No. 97-1673, slip op. at 6 (U.S. Vet. 
App. Jul. 6, 1999); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  There is no evidence of record 
of aggravation of any eye disability or a nexus between 
current eye disability and any inservice eye disability.

II.  Lung disability 

The Board is also of the opinion that the veteran has failed 
to submit evidence of a well grounded claim for service 
connection for respiratory disability.  Although the veteran 
was treated on multiple occasions in service for bronchitis 
and pharyngitis, requiring multiple hospitalizations, those 
episodic bouts of respiratory illness resolved without 
complications during service.  Moreover, the veteran's 
retirement examination was negative for respiratory 
pathology.  

Further, the recent post-service medical evidence is negative 
for current respiratory disability.  As noted above, the 
post-service VA treatment records are negative for evidence 
of respiratory disability or treatment therefor.  All post-
service x-rays are negative for pulmonary pathology.  
Moreover, at his December 1996 VA respiratory examination, 
the veteran reported no pulmonary complaints, and the 
examiner declared that pulmonary examination was normal.

In the absence of competent evidence of a current pulmonary 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Given these circumstances, 
the Board must conclude that the veteran's claim for service 
connection for lung disability is not well grounded.

The Board acknowledges the veteran's belief that his 
inservice respiratory illnesses and corneal abrasions are 
related to current pathology.  With claims such as these, 
however, where the determinative issues involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden and has presented no competent evidence to support his 
claims, the claims for service connection for eye and 
respiratory disabilities, cannot be found to be meritorious 
on their own or capable of substantiation and must be denied 
as not well grounded.  E.g., Epps 126 F.3d at 1468.

In addition, because the claims are not well grounded, 
further medical evaluation is not required in this case given 
that the veteran cannot invoke the VA's duty to assist in 
further development of the claims.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).







ORDER

Evidence of a well grounded claim for service connection for 
eye disability not having been submitted, the appeal is 
denied.

Evidence of a well grounded claim for service connection for 
lung disability not having been submitted, the appeal is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

